1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                            Case No. 11-md-2286-MMA (MDD)
     MANAGEMENT, INC., TELEPHONE
12
     CONSUMER PROTECTION ACT
13   LITIGATION                                       ORDER VACATING MOTION
                                                      HEARING
14
15
16
17
18
19                      Motion to Stay [Doc. No. 761] is currently set for hearing on March
20   23, 2020. The Court finds the matter suitable for determination on the papers and
21   without oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local
22   Rule 7.1.d.1. Accordingly, no appearances are required, and the previously scheduled
23   hearing will be taken off calendar. The Court will issue a written ruling in due course.
24         IT IS SO ORDERED.
25   Dated: March 18, 2020
26
27
28

                                                  1
                                                                             15-cv-1712-MMA (MDD)
